    Case 20-31376-thf          Doc 21      Filed 06/25/20          Entered 06/25/20 11:25:38        Page 1 of 3



                                             United States Bankruptcy Court
                                                         For The
                                              Western District Of Kentucky

IN RE:                                                      )
    KIRK A. BROWNER                                         )
    JACKIE A. BROWNER                                       )                 Case No.
                                                            )                 20-31376
               Debtors                                      )
                                                            )
                                                  Order of Confirmation

     A Plan Under Chapter 13 of Title 11 and application for confirmation having been duly filed,
creditors having been notified, and it appearing that said plan complies with provisions of Section 1325
of said chapter,

    IT IS HEREBY ORDERED that said plan is confirmed.

    IT IS HEREBY ORDERED that the trustee,                William W. Lawrence, collect       a   payment     of   $660.00
BI-WEEKLY for a period of 60 months from the Debtors, and distribute the funds as follows:

    1)    JULIE O'BRYAN ATTORNEY, attorney for the Debtors, is awarded a fee in the amount of
$3,750.00 to be paid as follows: $1,500.00 with the first disbursement to the secured creditors and
$200.00 per month until paid in full.

    2)     Secured creditors shall be paid before priority creditors, who shall be paid before unsecured
creditors. Monthly payments to secured creditors will be determined on a pro-rata basis by the trustee,
unless otherwise indicated below. The following secured and /or priority claims are hereby allowed:

    Creditor                                            Secured                                  Unsecured

#3 Santander Consumer                             $6,775.00                                      $7,056.63
PO Box 560284                                     5.25% interest
Dallas, TX 75356

#6 Eagle Finance CO                               $4,998.75
PO Box 54927                                      4.50% interest
Cincinnati OH 45254




                                                                                                      60 months/1.00%
    Case 20-31376-thf          Doc 21   Filed 06/25/20
                                                  20-31376Entered 06/25/20 11:25:38     Page 2 of 3

#7 Eagle Finance CO                          $2,457.29
PO Box 54927                                 4.50% interest
Cincinnati OH 45227

#9 Kentucky Revenue Dept                     $219.76 priority                         $73.90
PO Box 5222
Frankfort KY 40601

#14 Capital One Auto                         atty to object
PO Box 4360
Houston TX 77210

#15 Capital One Auto                         $31,171.87
PO Box 4360                                  5.25% interest
Houston TX 77210

#19 Internal Revenue Service                 $35,225.87 sec @ 5% interest            $2,369.61
PO Box 7317                                  $22,390.27 priority
Philadelphia PA 19101

#20 Harley Davidon Credit                    paid outside except arrears of
Dept 15129                                   $5,339.77
Palatine IL 60055                            no interest

     3) Payment will be made on pro-rata basis to unsecured creditors, whose claims are filed and
allowed, until such claims are paid at the proposed percentage. The plan is presently proposed at
1.00% ; however, the percentage for any plan less than 100% may increase upon the filing of the
schedule of allowed claims.
     IT IS FURTHER ORDERED that the Debtors' attorney examine unsecured claims and file a schedule
of allowed claims by no later than August 20, 2020. The schedule will reflect the percentage increase
should the unsecured claims filed and allowed require an increase in the percentage paid to unsecured
creditors. All objections to unsecured claims filed but not allowed must be filed prior to the same date.
     IT IS FURTHER ORDERED that any Debtors paying less than 100% to unsecured creditors submit
copies of federal and state income tax returns, execute an assignment of federal and state income tax
refunds to the Chapter 13 trustee, and submit a current income and expense statement annually,
before May 15 of each year of the plan, pursuant to the local rules.
     IT IS FURTHER ORDERED that the Debtors be restrained from disposing of any property, in any
manner whatsoever, without prior approval of this Court, and to promptly report to this Court any
destruction of said property.
     IT IS FURTHER ORDERED that the Debtors be restrained from incurring any new indebtedness or
financial obligations without permission of this Court, except for hospital, medical or dental expenses.
     IT IS FURTHER ORDERED that, if any governmental entity has filed a proof of claim showing unfiled
   Case 20-31376-thf       Doc 21     Filed 06/25/20
                                                20-31376Entered 06/25/20 11:25:38          Page 3 of 3

tax returns, the Debtors shall file or otherwise satisfy the filing requirements relating to the unfiled
returns within 90 days from the date of entry of this order.
      IT IS FURTHER ORDERED that, except as provided for in the Debtors' plan, no creditor holding a
debt subject to discharge under Section 1328(a) shall be entitled to any late charges, interest,
penalties, additional attorney’s fees or fees of any kind or nature without further Order of this Court.
No creditor holding a debt subject to discharge under Section 1328(a) shall be allowed after the
Debtors' discharge to add any late charges, interest, penalties, additional attorney’s fees or fees of any
kind or nature arising after the entry of the Order for Relief and before the Debtors' Discharge except
as provided for in the Debtors’ plan or by Order of this Court.
      IT IS FURTHER ORDERED that, the Debtors' plan payments shall commence within thirty (30) days
of filing the petition. The attorney for the Debtors shall fully escrow all pre-confirmation plan payments
as required by Local Rule 13.4 and 11USC 1326. If the attorney for the Debtors fails to turnover all
pre-confirmation money to the Trustee within ten (10) days of confirmation, the Trustee is directed to
file a motion to dismiss this Chapter 13, and the Court shall then enter an order dismissing this case
immediately.      In the event of any unauthorized default in payments by the Debtors, the trustee is
directed to promptly report such default to this Court and upon the filing of such report, this Court shall
set a hearing for show cause as to why the Debtors' petition should not be dismissed. This
Confirmation Order constitutes a finding that all requirements of Section 521(a)(1)(B) and 521(e)(2)(A)
(i) have been met.
      A copy of this order is sent to the Debtors; to the attorney for the Debtors; to the trustee, William
W. Lawrence; and to all creditors.



PREPARED BY THE OFFICE OF
WILLIAM W. LAWRENCE, TRUSTEE   KS      06/24/2020



                                                                    Dated: June 24, 2020
